Case 1:17-cr-00281-ERK Document 81 Filed 11/29/18 Page 1 of 1 PageID #: 2087

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------x

UNITED STATES OF AMERICA,                                            Docket. No. 17 Cr. 281 (ERK)

              - against -                                              NOTICE OF MOTION
                                                                        (FOR A NEW TRIAL)
CARLOS RICHARD MARTINEZ,

                                Defendant.

---------------------------------x

        PLEASE TAKE NOTICE that the defendant Carlos Richard Martinez will move this Court

before the Honorable Edward R. Korman, United States District Judge, in the United States

Courthouse, 225 Cadman Plaza East, Brooklyn, New York at a time that is convenient for the Court,

for an order granting the following relief:

        (1)        An order granting a new trial pursuant to Rule 33 of the Federal Rules of Criminal

Procedure.

Dated: New York, New York
       November 29, 2018

                                                        Attorney for Carlos Martinez



                                                        ANTHONY L. RICCO, ESQ.
                                                        20 Vesey Street, Suite 400
                                                        New York, New York 10007
                                                        (212) 791-3919
                                                        Tonyricco@aol.com

TO:

        Hon. Edward R. Korman
        United States District Court Judge
        Eastern District of New York
        225 Cadam Plaza East
        Brooklyn, New York 11201

        AUSA Nadia I. Shihata, Esq. (By ECF)
        United States Attorney
        Eastern District of New York
        229 Cadman Plaza East
        Brooklyn, New York 11201
